DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei et al. (US Application 2018/0139734, hereinafter Babaei).
Regarding claims 1, 15,16, and 30, Babaei discloses a user equipment (UE) for wireless communication, a base station and a method (Fig. 4,9,11), comprising: 
a memory (405,409); and one or more processors (403,408) operatively coupled to the memory, the memory and the one or more processors ([0112], which recites the wireless device 406 may include at least one communication interface 407, at least one processor 408, and at least one set of program code instructions 410 stored in non-transitory memory 409 and executable by the at least one processor 408) configured to: 
receive, from a base station, a medium access control channel (MAC-CE) that indicates one or more of a slot offset or a slot periodicity for a semi-persistent resource set(Abstract, [0106]-[0107],[0240]-[0241], which recite  when a UE assistance is triggered at the UE, and if the MAC entity has UL resources allocated for new transmission for this TTI (e.g., for transmission of the MAC CE on the first subframe on or after four subframes after the UE assistance is triggered), the MAC entity may instruct the Multiplexing and Assembly procedure to generate a UE assistance MAC CE. In an example, the information in MAC CE (e.g., periodicity and/or offset and/or message size and/or the like), may be based on the measurement and/or the UE understanding of the values of the UE assistance information at the subframe that UE assistance MAC CE and/or MAC PDU that contains the UE assistance MAC CE is generated ); and perform, with the base station, a communication at a slot associated with a semi-persistent resource of the semi-persistent resource set based at least in part on one or more of the slot offset or the slot periodicity, wherein the semi- persistent resource associated with the slot is activated based at least in part on the MAC-CE(Abstract, [0106]-[0107],[0143]-[0148], [0240]-[0241], which recites the UE may be allocated in downlink and/or uplink periodic radio resources without the need for transmission of additional grants by the base station. The periodic resource allocation may remain activated until it is released. The periodic resource allocation for example, may be called, semi-persistent scheduling).  
Regarding claim 2, Babaei discloses the UE of claim 1, wherein the semi-persistent resource set is associated with a semi-persistent sounding reference signal (SRS) resource set, and wherein the communication is associated with an SRS transmission to the base station ([0136], [0140], [0154]).  
Regarding claim 3, Babaei discloses the UE of claim 1, wherein the semi-persistent resource set is associated with a channel state information reference signal (CSI-RS) resource set or a channel state information interference measurement (CSI-IM) resource set, and wherein the communication is associated with a CSI-RS reception from the base station or a CSI-IM reception from the base station ([0136], [0140], [0154]).    
Regarding claim 4, Babaei discloses the UE of claim 1, wherein the semi-persistent resource set is associated with a physical uplink control channel (PUCCH) resource, and wherein the communication is associated with a transmission of a channel state information report to the base station via the PUCCH resource ([0121]- [0121], [0130]- [0131]).  
Regarding claim 5, Babaei discloses the UE of claim 1, wherein the one or more processors are further configured to: receive, from the base station, a configuration that indicates a plurality of slot offsets and a plurality of slot periodicities, wherein one or more of the slot offset or the slot periodicity indicated by the MAC-CE are included in the configuration ([0203], [0240]- [0241], [0248]).  
Regarding claim 6, Babaei discloses the UE of claim 1, wherein one or more of the slot offset or the slot periodicity is an update to one or more of a previously received slot offset or a previously received slot periodicity ([0203], [0240]- [0241], [0248]).    
Regarding claim 7, Babaei discloses the UE of claim 1, wherein the MAC-CE indicates the slot offset for each semi- persistent resource included in the semi-persistent resource set, wherein the semi- persistent resource corresponds to a semi-persistent sounding reference signal (SRS) resource, a channel state information reference signal (CSI-RS) resource, or a channel state information interference measurement (CSI-IM) resource ([0136], [0140], [0154]).    
  	Regarding claim 8, Babaei discloses the UE of claim 1, wherein the slot offset is an offset to a reference slot in which the MAC-CE is received from the base station ([0203], [0240]- [0241], [0248]).     
Regarding claim 9, Babaei discloses the UE of claim 1, wherein the one or more processors are further configured to: transmit, to the base station, a hybrid automatic repeat request acknowledgement (HARQ-ACK) via a physical uplink control channel based at least in part on the MAC- CE received from the base station, wherein the slot offset is an offset to a reference slot in which the HARQ-ACK is transmitted to the base station([0144],[0147],[0157],[0161],[0187]).  
Regarding claim 10, Babaei discloses the UE of claim 1, wherein the one or more processors are further configured to: transmit, to the base station, a hybrid automatic repeat request acknowledgement (HARQ-ACK) via a physical uplink control channel based at least in part on the MAC- CE received from the base station, wherein the slot offset is an offset to a reference slot associated with a transmission of the HARQ-ACK and a delay, and wherein the delay is based at least in part on a number of slots included in a subframe([0144],[0147],[0157],[0161],[0187]).    
Regarding claim 11, Babaei discloses the UE of claim 1, wherein the slot offset includes uplink slots and downlink slots ([0203], [0240]- [0241], [0248]).    
Regarding claim 12, Babaei discloses the UE of claim 1, wherein the slot offset includes uplink slots ([0203], [0240]- [0241], [0248]).    
Regarding claim13, Babaei discloses the UE of claim 1, wherein the MAC-CE activates or deactivates a subset of semi-persistent resources in the semi-persistent resource set ([0203], [0240]- [0241], [0248]).    
Regarding claim 14, Babaei discloses the UE of claim 1, wherein the MAC-CE is received via a physical downlink shared channel ([0203], [0240]- [0241], [0248]).  
Regarding claim 17, Babaei discloses the method of claim 16, wherein the semi-persistent resource set is associated with a semi-persistent sounding reference signal (SRS) resource set, and wherein the communication is associated with an SRS transmission to the base station ([0136], [0140], [0154]).  
Regarding claim 18, Babaei discloses the method of claim 16, wherein the semi-persistent resource set is associated with a channel state information reference signal (CSI-RS) resource set or a channel state information interference measurement (CSI-IM) resource set, and wherein the communication is associated with a CSI-RS reception from the base station or a CSI-IM reception from the base station ([0136], [0140], [0154]).      
Regarding claim 19, Babaei discloses the method of claim 16, wherein the semi-persistent resource set is associated with a physical uplink control channel (PUCCH) resource, and wherein the communication is associated with a transmission of a channel state information report to the base station via the PUCCH resource ([0121]- [0121], [0130]- [0131]).  
 	Regarding claim 20, Babaei discloses the method of claim 16, further comprising: receiving, from the base station, a configuration that indicates a plurality of slot offsets and a plurality of slot periodicities, wherein one or more of the slot offset or the slot periodicity indicated by the MAC-CE are included in the configuration ([0203], [0240]- [0241], [0248]).    
Regarding claim 21, Babaei discloses the method of claim 16, wherein one or more of the slot offset or the slot periodicity is an update to one or more of a previously received slot offset or a previously received slot periodicity ([0203], [0240]- [0241], [0248]).    
Regarding claim 22, Babaei discloses the method of claim 16, wherein the MAC-CE indicates the slot offset for each semi-persistent resource included in the semi-persistent resource set, wherein the semi- persistent resource corresponds to a semi-persistent sounding reference signal (SRS) resource, a channel state information reference signal (CSI-RS) resource, or a channel state information interference measurement (CSI-IM) resource ([0136], [0140], [0154]).       
Regarding claim 23, Babaei discloses the method of claim 16, wherein the slot offset is an offset to a reference slot in which the MAC-CE is received from the base station ([0203], [0240]- [0241], [0248]).     
Regarding claim 24, Babaei discloses the method of claim 16, further comprising: transmitting, to the base station, a hybrid automatic repeat request acknowledgement (HARQ-ACK) via a physical uplink control channel based at least in part on the MAC-CE received from the base station, wherein the slot offset is an offset to a reference slot in which the HARQ-ACK is transmitted to the base station([0144],[0147],[0157],[0161],[0187]).    
Regarding claim 25, Babaei discloses the method of claim 16, further comprising: transmitting, to the base station, a hybrid automatic repeat request acknowledgement (HARQ-ACK) via a physical uplink control channel based at least in part on the MAC-CE received from the base station, wherein the slot offset is an offset to a reference slot associated with a transmission of the HARQ-ACK and a delay, and wherein the delay is based at least in part on a number of slots included in a subframe([0144],[0147],[0157],[0161],[0187]).     
Regarding claim 26, Babaei discloses the method of claim 16, wherein the slot offset includes uplink slots and downlink slots ([0203], [0240]- [0241], [0248]).     
27. The method of claim 16, wherein the slot offset includes uplink slots ([0203], [0240]- [0241], [0248]).     
Regarding claim 28, Babaei discloses the method of claim 16, wherein the MAC-CE activates or deactivates a subset of semi-persistent resources in the semi-persistent resource set ([0203], [0240]- [0241], [0248]).      
Regarding claim 29, Babaei discloses the method of claim 16, wherein the MAC-CE is received via a physical downlink shared channel ([0203], [0240]- [0241], [0248]).     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/           Primary Examiner, Art Unit 2461